DETAILED ACTION
Claims 1-12 are pending, and claims 1-9 are currently under review.
Claims 10-12 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9, in the reply filed on 8/01/2022 is acknowledged.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/01/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) a method of obtaining information and determining a state, all of which can be done in a person’s mind.  This judicial exception is not integrated into a practical application because no further elements are claimed.  Although dependent claims 8-9 do indeed further recite irradiation with an energy beam, this is not a meaningful limitation because irradiation of an energy beam is generic and well known in the art of additive manufacturing. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of an energy beam is generic, well-known, and routine in additive manufacturing as would have been recognized by one of ordinary skill.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites that “the temperature monotonically decreases…”, wherein the term “monotonically” is indefinite because it is unclear as to what specific temperature change is required by the instant claim.  The examiner notes that “monotonically” exclusively refers to sound, and further does not imply and particular means of behavior by which temperature changes.  The examiner interprets the aforementioned term to refer to an uninterrupted, relatively constant change in temperature as explained in [0040 spec.] as filed.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation "the region" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this recitation of “the region” refers to a region of the third region, or a region as recited in previous claim 6.  The examiner interprets this term to refer to either interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US 2015/0268099).
Regarding claim 1, Craig et al. discloses a method of monitoring and controlling temperature of localized sections of a layer during additive manufacturing [abstract].  Said method includes the steps of monitoring a temperature of previously sintered locations behind a melt pool to analyze an amount of energy delivered and a cooling rate of the melt pool, which is considered to meet the limitations of “acquiring information on a temperature of a region upstream of a melt pool…” and “acquiring a parameter indicating a cooling rate…” [0036, 0040, fig.5].  
Craig et al. further teaches that the above analysis is utilized to provide simultaneous feedback to the laser and for quality control in accepting or rejecting the formed object or determining a state such as a melted state of frozen state of the region, which the examiner considers be a “formation state” because one of ordinary skill would understand that the object is either in a state of acceptance/rejection or melted/frozen which is determined in response to the above analysis  [0036-0037].  Alternatively, the examiner submits that a step of determining a formation state would naturally flow from the prior art.  See MPEP 2145(II).  Specifically, Craig et al. expressly teaches providing information on a cooling rate and temperature of desired regions of a layer as stated above which is then utilized for quality/feedback analysis, which would naturally include at least some degree of “determining a state” (ie. a state of quality) based on the provided information.
 Regarding claims 2-4, Craig et al. discloses the method of claim 1 (see previous).  Craig et al. further depicts monitoring temperature at the same time of an array of different points upstream of a melt pool while the laser is being scanned [fig.5].  The examiner submits that deviation of a cooling rate based on this information would have naturally required determination of differences in temperature at different positions at a certain time.  See MPEP 2145(II).  Craig et al. also expressly teaches yielding spatial information in terms of temperature and time to yield a cooling rate [0041].  Accordingly, a cooling rate is determined based on a different in temperature and based on spatial and temporal information (ie. velocity of laser, or scanning rate as would have been recognized by one of ordinary skill).
Regarding claim 5, Craig et al. discloses the method of claim 1 (see previous).  As stated above, Craig et al. teaches monitoring regions upstream of a melt pool, wherein said melt pool is a point at which the temperature is equal to a melting point as would have been recognized by one of ordinary skill.
Regarding claims 6-7, Craig et al. discloses the method of claim 1 (see previous).  The examiner notes that the recitation of “when the region includes a first region…” is a contingent limitation which is optional and thus not required when the temperature always monotonically decreases such as what is depicted in [fig.6] of Craig et al.  See MPEP 2111.04.  
Nonetheless, the examiner submits that the limitations of claims 6-7 would have naturally flowed from the disclosure of Craig et al.  Specifically, the instant specification discloses that non-monotonical decrease in temperature occurs when the raw material is an alloy rather than a pure metal powder [0041 spec.].  Craig et al. expressly teaches laser processing for alloys [0023].  Furthermore, as stated above, Craig et al. expressly discloses temperature monitoring of a wide area including areas of a melt pool and areas previously processed [fig.5].  Thus, when alloys are utilized as the raw material powder as taught by Craig et al., the examiner submits that the presence of first and third regions have monotonical decrease in temperature and a second region having non-monotonical decrease in temperature would have naturally flowed when the temperature reaches a melting point and all of said regions would have naturally been monitored by the method of Craig et al.  See MPEP 2145(II).  Claim 7 merely further requires the temperature of an arbitrary third region to be above a certain value, which is met when an area just prior to a melt pool is selected as the third region as would have been recognized by one of ordinary skill.
Regarding claim 8, Craig et al. discloses the method of claim 1 (see previous).  Craig et al. further teaches processing the material with a laser beam [0022].
Regarding claim 9, Craig et al. discloses the method of claim 8 (see previous).  The examiner notes that the recitation of “when it is determined…” is a contingent limitation which is optional and thus not required if no defect is determined.  See MPEP 2111.04.  Nonetheless, as stated previously, Craig et al. further teaches that the temperature information is utilized in a feedback loop to control the laser and discard an unacceptable instance of the object (ie. stop laser processing) [0024, 0036-0037].

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734